Citation Nr: 0100353	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
claim by the veteran seeking entitlement to an increased 
disability rating for his service-connected low back strain.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  The veteran appeared for a VA spine examination in 
November 1999, the report of which indicates that he was seen 
for treatment of his low back at the "Ponce Satellite 
Clinic" on October 29, 1999; he was also apparently seen for 
low back pain on one occasion in the emergency room of a 
private hospital in Ponce.  Medical records associated with 
these alleged treatment episodes are not in the claims file, 
and no evidence suggests that VA has made any attempts to 
secure them.  The Veterans Claims Assistance Act of 2000, 
supra, requires that VA attempt to obtain these records and 
undertake other necessary development in order to fulfill its 
duty to assist.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain all 
recent medical records pertaining to 
treatment of the veteran for his service-
connected low back strain, including any 
records from the Ponce Satellite Clinic 
dated on October 29, 1999.  The veteran 
should be contacted to provide 
information and release forms for any 
other indicated treatment, including that 
from a private hospital emergency room.  
Copies of all correspondences made and 
records obtained should be made part of 
the claims folder.

2.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000) and 00-92  (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

3.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



